DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Preliminary Remarks
The amendment filed on 09/28/2021 has been entered.  Claim 1 has been amended, and claim 2 has been canceled, no claims have been added, and therefore, claims, 1, and 3-5 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0081995 A1-Larsen et al. and further in view of US 2006/0166364 A1- Senesac. 
Claim 1: “A container for separating microcarriers from a process fluid,”:  Larsen et al. discloses a filtration system 104 (Para. [0045], line 9, Figs. 1-7).  Further, Larsen et al. discloses the present invention relates to filter systems and assemblies for separating microcarriers from cell culture solutions (Para. [0003], lines 1-3).
“comprising: a first compartment”:  Larsen et al. discloses container 112 (Para. [0045], line 12, Fig. 7).
“an inlet port providing a fluid path into the first compartment”:  Larsen et al. discloses an inlet port 150 (Para. [0056], line 3, Fig. 3); Fig. 3 illustrates 
“an outlet port providing a fluid path exiting the first compartment”:  Larsen et al. discloses outlet port 156 (Para. [0057], line 2, Fig. 3), Fig. 3 illustrates the outlet port 156 is capable of providing a fluid path exiting the first compartment (container 112).
“and a second compartment disposed inside the first compartment and fluidly connected with the inlet port of the first compartment”:  Larsen et al. discloses a filter 170 (Para. [0060], line 1, Fig. 3); Fig. 3 illustrates the filter 170 is disposed inside the first compartment (container 112).  Further, Fig. 3 illustrates the second compartment (filter 170) is fluidly connected with the inlet port (inlet port 150) of the first compartment (container 112).

Regarding claim 1, Larsen et al. teaches the invention discussed above.  Further, Larsen et al. does teach a similar discrete microcarrier receiving region (Para. [0061], lines 9-10) and Fig. 4 illustrates the second compartment (filter 170) comprising sidewalls (interior surface 192, and body 190).  However, Larsen et al. does not teach that the similar discrete microcarrier receiving region comprises a plurality of discrete microcarrier receiving regions.  
For claim 1, Senesac teaches an invention relating to cell banking (Para. [0003], line 1) and microcarriers in culture systems (Para. [0131], lines 8-9) and Senesac teaches cells can be retained with a variety of devices (Para. [0142], lines 2-4), which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Larsen et al. to include a variety of devices for retaining cells as taught by Senesac., because Senesac teaches membranes are generally arranged within various types of filter apparatuses (Para. [0209], lines 14-15).


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0081995 A1-Larsen et al., and in further views of US 2013/0081995 A1-Larsen et al. US 2006/0166364 A1- Senesac, and in further view of US 2013/0081995 A1-Larsen et al.
Regarding claim 1, Larsen et al. teaches a filtration system 104 (Para. [0045], line 9, Figs. 1-7), and Larsen et al. teaches the present invention relates to filter systems and assemblies for separating microcarriers from cell culture solutions (Para. [0003], lines 1-3).  Additionally, Larsen et al. does teach a filter 170 can be comprises of a porous material, such as mesh that will allow the cultured solution to pass therethrough (Para. [0061], lines 9-13).  However, Larsen et al. does not explicitly teach wherein each microcarrier receiving region comprises porous mesh having a porosity sufficient to allow process fluid to pass while retaining said microcarriers without increasing the volume of the container.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Larsen et al. to include each microcarrier receiving region comprises porous mesh having a porosity sufficient to allow process fluid to pass while retaining said microcarriers without increasing the volume of the container as taught by Larsen et al., because Larsen et al. teaches various embodiments discloses and it is appreciated that these drawings depict only typical embodiments of the invention and are therefore not to be considered limiting of its scope (Para. [0010], lines 3-5) and Larsen et al. teaches the described embodiments are to be considered in all respects only as illustrative and not restrictive and all changes which come within the meaning and range of equivalency of the claims are to be embraced within their scope (Para. [0135], lines 7-8).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0081995 A1-Larsen et al., in views of US 2013/0081995 A1-Larsen et al., US .
Regarding claim 3, modified Larsen et al. teaches the invention discussed above in claim 1.  Further, modified Larsen et al. teaches a container discussed above.  However, Larsen does not teach that the microcarrier receiving regions in fluid communication with a plenum to form a manifold.
For claim 3, Tarunina et al. teaches that the microcarrier receiving regions (compartments 21) are in fluid communication with a plenum (pooling compartment 30, Para. [0083], line 7, Fig. 3) to form a manifold (which is formed via pooling compartment 30 and compartments 21), illustrated below in annotated Fig. 3, which reads on the instant claim limitation of the microcarrier receiving regions in fluid communication with a plenum to form a manifold.

    PNG
    media_image1.png
    443
    822
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Larsen et al. and further include a similar manifold as taught by Tarunina et al., because Tarunina et al. teaches .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0081995 A1-Larsen et al., and in views of US 2013/0081995 A1-Larsen et al., US 2006/0166364 A1- Senesac, and in view of US 2013/0081995 A1-Larsen et al., and in further view of US 6,712,963 B2- Schick.
Regarding claim 4, modified Larsen et al. teaches the invention discussed above in claim 4.  Further, modified Larsen et al. teaches that each microcarrier region comprises a mesh bag and coupled to an input port of the first compartment discussed above.  However, Larsen et al. does not a manifold fluidly coupled to the input port.
For claim 4, Schick teaches an invention relating to the aseptic transfer of solutions out of one or more biological fluid and/or process fluid storage or supply containers (Col. 1, lines 8-10).  Further, Schick teaches a container (collection bag 21, Col. 3, line 49, Fig. 3) which includes a manifold (manifold and transfer tubing assembly 28, Col. 4, lines 14-16, Fig. 2) connected to an input port (pinch valve 41, Col. 4, lines 28-30, Fig. 2), which reads on the instant claim limitation of a manifold fluidly coupled to the input port.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Larsen et al. and further .



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0081995 A1-Larsen et al., and in views of US 2013/0081995 A1-Larsen et al., US 2006/0166364 A1- Senesac, and in view of US 2013/0081995 A1-Larsen et al., and in further view of US 2015/0008176 A1-Morgan.
Regarding claim 5, modified Larsen et al. teaches the invention discussed above in clam 1.  Further, modified Larsen et al. teaches a porous bag which can be sized and shaped to match the size and shape of the sheet (Para. [0100], lines 10-12).  However, modified Larsen et al. does not explicitly teach a pleated bag.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Larsen et al. and further include a pleated bag as taught by Morgan, because Morgan teaches the filter element 10 can be a pleated filter and the filter is suitable for filtering fluids and the filter functions by filtering solids from a liquid (Para. [0011], lines 4-6, Fig. 2).


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the middle and the bottom of pg. 4 of Applicant’s remarks, pertaining to the reference combination of Larsen et al. and Senesac and the amended claim limitation of “wherein each microcarrier receiving region comprises porous mesh having a porosity sufficient to allow process fluid to pass while retaining said microcarriers without increasing the volume of the container.”, which was the canceled claim 2 limitation.  Another embodiment of Larsen et al. teaches multiple microcarrier receiving regions (filters 602 or 650) illustrated in Fig. 22C, where the microcarriers 284 (Para. [0107], lines 1-3) are retained, and Larsen et al. discloses the filter 170 is 
Regarding the top of pg. 5 of Applicant’s remarks, where Applicant asserts Larsen et al. does not disclose a plurality of discrete microcarrier receiving regions.  However, another embodiment teaches filters 602 or 650, discussed above, which are filters that are comprised of a mesh material which retains microcarriers, also discussed above.  Additionally, Applicant asserts the secondary reference of Senesac does not disclose the claim limitation of “a plurality of microcarrier receiving regions within a second compartment disposed inside the first compartment and fluidly connected with the inlet port of the first compartment, said compartment comprising sidewalls forming a plurality of discrete microcarrier receiving regions.”  As discussed above, another embodiment of Larsen et al. teaches a plurality of discrete microcarrier regions (filters 602 or 650) which retains the microcarriers and Larsen et al. does tech a second compartment disposed inside the first compartment, which is fluidly connected to the inlet port of the first compartment and the second compartment comprises sidewall, also 
	Moreover, Applicant asserts the secondary reference of Senesac does not teach the claim limitation of “where each microcarrier receiving region comprises a porous mesh.”  As discussed above in this section and in the rejection, the primary reference of Larsen et al. discloses this limitation and Senesac teaches the variety of devices used to retain cells include a fine mesh spin filter (Para. [0142], lines 2-3).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        /MICHAEL L HOBBS/Primary Examiner, Art Unit 1799